DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/3/21 is acknowledged.  The traversal is on the ground(s) that there is a special technical feature and there would be no serious burden.  This is not found persuasive because the special technical feature does not provide a contribution over the prior art, as outlined in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2010-106071 A.
Regarding claim 1, JP ‘071 discloses a porous formed article comprising an organic polymer resin and an inorganic on adsorbent having the claimed pore size (see claims and [0017, 0043, 0058, 0068-0069, 0071-0075, and 0083]). See also, International Written Opinion.
Regarding claims 2-9, JP ‘071 discloses the claimed features, such as surface area, metal oxide, organic polymer, and a packed column. See also, International Written Opinion.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2006-000818 A.
Regarding claim 1, JP ‘818 discloses a porous formed article comprising an organic polymer resin and an inorganic on adsorbent having the claimed pore size (see claims and [0025-0027]). See also, International Written Opinion.
Regarding claims 2-9, JP ‘818 discloses the claimed features, such as surface area, metal oxide, organic polymer, and a packed column. See also, International Written Opinion.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2009-297707 A.
Regarding claim 1, JP ‘707 discloses a porous formed article comprising an organic polymer resin and an inorganic on adsorbent having the claimed pore size (see claims and [0001, 0029, 0032-0034, 0046, and 0053-0055]). See also, International Written Opinion.
.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2009-195843 A.
Regarding claim 1, JP ‘843 discloses a porous formed article comprising an organic polymer resin and an inorganic on adsorbent having the claimed pore size (see claims and [0019]). See also, International Written Opinion.
Regarding claims 2-9, JP ‘843 discloses the claimed features, such as surface area, metal oxide, organic polymer, and a packed column. See also, International Written Opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736